Citation Nr: 9924863	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from June 
1943 to March 1946. 

In addition, the Board notes that the veteran was scheduled 
for an appeal hearing at the RO in August 20, 1997, but prior 
to that date, he requested that such hearing be rescheduled.  
Subsequently, the veteran's appeal hearing was rescheduled 
for September 2, 1997; however, such hearing was also 
canceled, as reflected in a September 2, 1997 VA form 21-4138 
(Statement in Support of Claim).  As the record does not 
contain further indication that the veteran or his 
representative desire to reschedule the veteran's appeal 
hearing, the Board deems the veteran's request for an appeal 
hearing at the RO to be withdrawn.  See 38 C.F.R. § 20.702 
(1998).

Furthermore, the Board notes that in a December 1996 rating 
decision, the RO awarded the veteran a 10 percent increased 
disability evaluation for his service connected contusion to 
the buttocks and hips with injury to the coccyx, and in a 
June 1997 VA form 9 (Appeal to Board of Veterans' Appeals) 
the veteran expressed disagreement with the award of only a 
10 percent evaluation.  However, the present record does not 
contain a statement of the case addressing this issue.  Thus, 
as the Board finds that the veteran initiated the appellate 
process with respect to the issue of entitlement to an 
increased disability evaluation, in excess of 10 percent, for 
contusion to the buttocks and hips with injury to the coccyx, 
as per Manlincon v. West, 12 Vet. App. 238 (1999), this 
matter is referred to the RO for appropriate action in light 
of Manlincon.





FINDING OF FACT

There is medical evidence that indicates the veteran's 
arthritis of the lumbosacral spine is related to his period 
of service. 


CONCLUSION OF LAW

The veteran's arthritis of the lumbosacral spine was incurred 
during his period of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998).  
Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

In this case, the veteran asserts that he is entitled to 
service connection for arthritis of the lumbosacral spine as 
this disability is related to an in-service injury and/or to 
his service connected contusion to the buttocks and right hip 
with injury to the coccyx. 

With respect to the evidence of record, the veteran's service 
medical records show he sustained a contusion to the buttocks 
and right hip in November 1944; however, an x-ray examination 
of the veteran's low back revealed no bony pathology of the 
coccyx.  Additionally, the post-service medical evidence 
includes a June 1948 VA examination report which indicates he 
reported pain in the lower back.  And, upon x-ray 
examination, he presented evidence of an old comminuted 
fracture of the coccyx with some fairly large bone fragments 
lying anteriorly to the right and left of the coccyx, 
moderate scoliosis of the lumbar vertebrae to the left, and a 
horizontal type sacrum.  Furthermore, a November 1996 VA 
examination report reveals the veteran presented evidence of 
a contusion to the lumbosacral spine and coccyx, 
spondylolisthesis of L5, and very advanced hypertrophic 
osteoarthritis involving the lumbar spine with a rather 
marked scoliosis of the upper lumbar spine to the left.  

More importantly, a letter received in October 1997 from 
Stephen H. Powell, M.D., indicates that it was Dr. Powell's 
opinion that it was ". . . well known that trauma to a joint 
can predispose to the later development of degenerative 
(osteo) arthritis of that joint," although he also noted he 
did not have any information regarding the severity of the 
veteran's original injury at that time.  And, a May 1997 VA 
expert opinion report reveals that the etiology of the 
veteran's arthritis of the lumbosacral spine may have come 
from his in-service fall, which initially caused him 
traumatic spondylolysis, then spondylolisthesis, and 
subsequently led to his arthritis.  The VA expert found that 
there was a greater than 50 percent chance that the veteran's 
1944 injury significantly contributed to the currently 
claimed arthritis of the lumbosacral spine.

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that his arthritis of 
the lumbosacral spine is related to his period of service.  
Specifically, the Board finds that the above discussed 
October 1997 statement by Dr. Powell and the May 1997 VA 
expert report support the conclusion that the veteran's 
arthritis of the lumbosacral spine is related to his in-
service November 1944 injury.  As such, the Board finds the 
veteran has established he is entitled to service connection 
for arthritis of the lumbosacral spine, and thus, service 
connection is granted on that basis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

